Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ amendment of 11/19/2020 has been considered and entered in the record. New Claims 21 and 22 are added. Claims 1-11 and 21-22 are under consideration. Claims 1-11 and 21 are rejected in view of the new grounds of rejection as discussed below. Applicants’ arguments have been considered, but they are not persuasive for the reasons as discussed below. Claim 22 is objected to as being dependent on a rejected Claim, but would be allowable if written in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luan (US 2013/0320471) in view of Chang et al (US 2008/0308928).
	With respect to Claim 1, Luan discloses a packaging method of a camera assembly comprising: providing a carrier substrate (Figure 10, 118) and forming a redistribution layer (RDL) structure (Figure 10, 132) on a carrier substrate (Figure 10, 118): providing functional components (Figure 7A, 120) having solder pads (Figure 7, 123); forming a photosensitive unit, comprising a photosensitive chip  (Figure 5, 114) and an optical filter (Figure 5, 109) mounted on the photosensitive chip (paragraph 46); temporarily bonding the optical filter of the photosensitive unit with the carrier substrate (Figure 7, 109, 114 bonded to 118), and placing the functional components on the RDL structure (Figure 9, upside down), wherein each of the solder pads of the functional components faces the RDL structure and electrically connects with the RDL structure. With respect to the limitation,  “wherein the optical filter of the photosensitive unit and the carrier substrate are on opposite sides of the photosensitive chip”,  Luan in Figures 7 and 12 discloses  wherein the optical filter (109) of the photosensitive unit and the carrier substrate ( 118) are 
	Luan differs from the Claims at hand in that Luan does not explicitly disclose the use of a pad on  the photosensitive chip as a solder connection, as required by the Claims at hand.
	Chang et al discloses an image processor module, and discloses the use of contact pads (paragraph 23, 143) on a chip surface, and the attachment of pads with solder bumps to provide an electrical connection (paragraphs 23-24).
	It  would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to provide contact pads on the die in the process of Luan, for its known benefit of forming a solder bond and providing an electrical connection in an optical device as disclosed by Chang et al. The use of a known component, a pad, for its known benefit, as a solder connection, would have been within the skill of one of ordinary skill in the art. 

	With respect to Claim 9,  Luan disclose forming the encapsulation layer comprises, forming an encapsulation material covering the carrier substrate (Figure 7, 128), the photosensitive chip (Figure 7, 109), and the functional components (Figure 7, 120); and planarizing the encapsulation material (paragraph 30) to form the encapsulation layer, wherein the encapsulation layer is coplanar with the highest top of the photosensitive chip and functional components (Figure 7).
In re Burhans , 154 F 2d 690 (CCPA 1946). 
With respect to Claim 11, Luan  discloses bonding a flexible printed circuit (FPC) board with a portion of the RDL structure exposed by the encapsulation layer, after removing the carrier substrate. See paragraph 6 of Luan (Luan refers to all types of printed circuit boards, which would encompass FPC). 

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Luan (US 2013/0320471) in view of Chang et al (US 2008/0308928) as applied to claims 1 and 9-11 above, and further in view of  Lee et al (US 2013/0256910).
	Luan and Chang et al are relied upon as discussed above.
	However, neither reference discloses the formation of the redistribution (RDL) structure as required by the Claims at hand .
	Lee et al discloses a process  of forming an RDL structure which comprises forming an RDL structure (Figure 20, 114) on a carrier substrate (Figure 15, 200)  by forming a first dielectric layer (etch stop layer, paragraph 20) on the carrier substrate; patterning the first dielectric layer (Figure 15)  and forming an interconnect trench (Figure 15, 134) in the first dielectric layer through a thickness of the first dielectric layer; filling the interconnect trench with a conductive material  (Figure 20, 144) to form the RDL structure; and removing the first dielectric layer (etch stop layer is removed in paragraph 20) .
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use the process as disclosed by Lee et al, in the process of Luan and Chang, for its known benefit of forming the RDL structure. The use of a known method of forming an RDL structure, for its 

With respect to Claim 2, Lee et al discloses a process  of forming an RDL structure which comprises forming an RDL structure (Figure 20, 114) on a carrier substrate (Figure 15, 200)  by forming a first dielectric layer (etch stop layer, paragraph 20) on the carrier substrate; patterning the first dielectric layer (Figure 15)  and forming an interconnect trench (Figure 15, 134) in the first dielectric layer through a thickness of the first dielectric layer; filling the interconnect trench with a conductive material  (Figure 20, 144) to form the RDL structure; and removing the first dielectric layer (etch stop layer is removed in paragraph 20) .
With respect to Claim 3, and the limitation “forming the RDL structure on the carrier substrate comprises: forming a first dielectric layer on the carrier substrate; patterning the first dielectric layer and forming an interconnect trench in the first dielectric layer through a thickness of the first dielectric layer; filling the interconnect trench with a conductive material, wherein the conductive material also covers a top of the dielectric layer; forming a patterned mask layer on the conductive material, wherein the patterned mask layer shields a portion of the conductive material to define positions of conductive pillars; etching the conductive material to the first dielectric layer by using the patterned mask layer as a mask to form an interconnect line in the interconnect trench and the conductive pillars protruding from the interconnect line; and removing the patterned mask layer and the first dielectric layer”, Claim 3 is rejected for the reasons as disclosed with respect to Claim 2. Moreover, Lee et al disclose the use of hardmasks (paragraph 25). Lee only discloses a one layer RDL. However, it would have been obvious for one of ordinary skill in the art  to form a multilayer RDL, as a duplication of parts, which is obvious in the absence of unobvious results. See In re Harza, 124 USPQ 378 (CCPA 1960). Furthermore, the Examiner takes Official Notice that the formation of pillars between the RDL layers is notoriously well known in 
	With respect to Claim 4, and the limitation “forming conductive bumps on the RDL structure, before temporarily bonding the optical filter of the photosensitive unit with the carrier substrate, and placing the functional components on the RDL structure; and bonding the solder pads of the photosensitive chip and the solder pads of the functional components with corresponding conductive bumps, after temporarily bonding the optical filter of the photosensitive unit with the carrier substrate, and placing the functional components on the RDL structure”, Lee et al disclose the formation of conductive bumps on the solder pads. See paragraph 20 of Lee et al. Moreover, Luan et al disclose generally disclose the sequence of the method steps in Figures 7-12 and corresponding text. Furthermore, the order of performing process steps in a known process would be obvious to one of ordinary skill in the art, in the absence of unobvious results. See In re Burhans , 154 F 2d 690 (CCPA 1946). 
	With respect to Claim 5, Lee et al discloses forming the conductive bumps (Figures 21-24, 154) on the RDL structure comprises(Figures 21-24, 144): forming a second dielectric layer (Figures 21-24, 154) covering the carrier substrate and the RDL structure; patterning the second dielectric layer and forming interconnect vias in the second dielectric layer to expose a portion of the RDL structure (Figure 22); filling the interconnect vias with a conductive material to form the conductive bumps ; and removing dielectric layer. See Figures 21-24 of Lee et al, and paragraphs 21-24.
	With respect to Claim 6, and the limitation “forming conductive bumps on the solder pads of the photosensitive chip and the solder pads of the functional components respectively, before temporarily bonding the optical filter of the photosensitive unit with the carrier substrate, and placing the functional components on the RDL structure; and bonding the conductive bumps on the solder pads of the In re Burhans , 154 F 2d 690 (CCPA 1946). 
	With respect to Claim 7, the combined references suggest bonding the solder pads of the photosensitive chip and the solder pads of the functional components with corresponding conductive pillars (Figure 10, vertical section between 134 and 136, and at bottom of 134 in RDL layer 132 of Luan), after temporarily bonding the optical filter (Figure 10, 109 of Luan) of the photosensitive unit with the carrier substrate (Figure 10, 118 of Luan) , and placing the functional components on the RDL structure (Figure 10, 132 of Luan). See Figure 10 and corresponding text of Luan.
	With respect to Claim 8,  and the limitation “the solder pads of the photosensitive chip and the solder pads of the functional components electrically are connected with the RDL structure by a metal bonding process, wherein the metal bonding process has a bonding process temperature of less than or equal to about 250 degrees Celcius, a bonding process pressure of greater than or equal to about 200kPa, and a bonding process time of greater than or equal to about 30 minutes”, the reaction conditions for soldering the components are prima facie obvious to one of ordinary skill in the art as a matter of optimization of a well known process in the art.


Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Luan (US 2013/0320471) in view of Chang et al (US 2008/0308928)  as applied to claims 1 and 9-11 above, and further in view of Chang et al (US 2011/0227190 “Chang 90”).
Luan and Chang et al are relied upon as discussed above.
However, Luan and Chang et al do not disclose “the stress buffer layer is formed directly on the sidewalls of the optical filter and sandwiched by the encapsulation layer and the sidewalls of the optical filler for reducing stress generated by the encapsulation on the optical filter”.
Chang 90 also pertains to electronic packages, and is relied upon to disclose a stress buffer layer (Figure 4, 212) is formed directly on the sidewalls of a die unit and sandwiched by the encapsulation layer (Figure 4, 218) and the sidewalls of the die unit for reducing stress generated by the encapsulation on the die unit. See Figure 4 of Chang 90 and corresponding text; and paragraph 32.
It would have been obvious to one of ordinary skill in the art, before the effective date of the present invention, to use a stress buffer layer in the device of Luan and Chang et al, for its known benefit in the art of reducing stress as disclosed by Chang 90. The use of a known component, a stress buffer layer, for its known benefit, reducing stress generated by an encapsulant layer, would have been prima facie obvious to one of ordinary skill in the art.  

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				     Response to Applicants’ Arguments
Applicants argue that in Luan the glass covers 109 and the carrier substrate 118 are located on the same side of the die 114, whereas in the presently amended claims  the optical filter (glass) of the  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Applicants argue that the glass covers 109 (alleged as the optical filter) is not bonded with a substrate carrier already having a redistribution layer. The Examiner notes that the afore mentioned language is not required in the Claims.  Claim 1 does not require a sequence of forming the steps, and some of the steps can be performed simultaneously.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG


/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812